////-/*
                                       ELECTRONIC RECORD

CCA#        14-11-00227-CR                         OFFENSE
                                                                                    HA46-AS COMPOS


STYLE:      Leonardo Aguilar v.The State ofTexas   COUNTY      Harris




TRIAL COURT:             248th District Court                                            MOTION


TRIAL COURTS:            1290892                      FOR REHEARING IS:.

TRIAL COURT JUDGE:       JOAN CAMPBELL                DATE:


D.SPOS.TION: 1/^l/^/lV^W/;                              DGE:


DATE: (]7-/Mjr ,
justice:^(LrWten Rlfifrz_S.
PUBLIShr_^_                '         DNP:


CLK RECORD:                                           SUPPCLKRECORD

RPTRECORD:                                              PPRPTRECORD

STATE BR:
                                                     %
                                                     mx                 m
APP BR:                                               PROSE BR          m
                               IN THE COURT OF CRIMINAL APPEALS




ELECTRONIC RECORD                                    CCA#
                                                                             ////-/2-
          lTrtT£< S              Petition              Disposition: //M-l^C^^'
FOfl'QISCRETIONARY REVIEW IN CCA IS:                   DATE: "P-2Q-/3
                                                       JUDGE:           ^^Z* '             •
DATE:        *5 -9<7 Y?                                SIGNED:.                    PC:

JUDGE:           SC                                    PUBLISH:                   DNP:


                   MOTION FOR REHEARING IN             MOTION FOR STAY OF MANDATE IS:

CCA IS:                    ON                                                ON

JUDGE:                                                 JUDGE: